DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 07/15/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Objections
Claim 12 objected to because of the following informalities: internal fins lack of antecedent.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Sieger et al. (20210006126) in view of Itho et al. (20160134177)

Regarding claim 1. Sieger teaches a sealed electric motor enclosure [i.e. implicit in ¶23, fig 1] comprising: 
an electric motor [1] mounted within said enclosure, mechanically linked to said front cover [i.e. front side], so that said motor's shaft protrudes across said front cover [13 with 21 make up a mechanically coupled shaft]; 
a duct [10 acting as a duct since 10 guides fluid to circulate around itself] inserted within said enclosure's central core [i.e. 30], running from said motor to an area above said back cover [i.e. item 10 configured similar to applicant’s invention], so that a fluid path [K] going from said motor along the center and retuning to said motor along the outside of said duct is formed [limitation is interpreted as fluid circulating using duct as shown by direction of K]; 
said enclosure's internal volume is filled with an electrically inert fluid [i.e. air is understood to be electrically inert]; and power connections across said enclosure walls [i.e. winding can be power connections].  
While Sieger teaches one or more center housings sections [i.e. center section of 30] concatenated and connected so as to form a sealed enclosure [implicit, ¶15 further implying front and back covers].  Sieger is silent regarding a front cover, a back cover.
Whereas Itoh shows a front cover and a back cover [14 and 16 in fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to bring the end covers of Itoh in orther to provide a more descriptive structure.

Regarding claim 2 Sieger as modified teaches the enclosure of claim 1.
However, Sieger as modified does not explicitly mention wherein: a fan blade is placed within said duct and connected to said shaft.
Itoh teaches wherein: a fan blade is placed within said duct and connected to said shaft [see 46 coupled to 18a, ¶32].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sieger power machine to include the features of Itoh power machine in order to help dissipate heat propagation from the heat generating members and the heat transfer from the internal air, which helps with extending life of the motor.
	  
Regarding claim 3 Sieger as modified teaches the enclosure of claim 2 wherein: one or more said center housing sections, said front cap or said back cap are equipped with external fins [see Itoh shows 12 with fins].  

Regarding method claims 13-15, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claims 4-5 and 12, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Sieger et al. in view of Itoh et al. and further in view of Dib et al. (20190386537)
Regarding claim 4 Sieger as modified teaches the enclosure of claim 3.
However, Sieger does not explicitly mention wherein: one or more said center housing sections, said front cap or said back cap are equipped with internal fins.
Dib teaches wherein: one or more said center housing sections, said front cap or said back cap are equipped with internal fins [¶62].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the internal fins of Dib into Sieger in order to have fins that serve orient the flow of air increasing cooling in the motor system.

Regarding claim 5 Sieger as modified teaches the enclosure of claim 4 wherein: said sealed enclosure is filled with an electrically insulating fluid including one or more of: Page 1 of 6air [Sieger uses air], gas, silicone fluids; said external fins are comprised of one or more of:
 fins that are chemically secured and/or mechanically secured to said sealed enclosure body and/or fins that are an integral part of said sealed enclosure body [Itoh shows fin integrated to housing part]; and 
said internal fins are comprised of one or more of:
 fins that are chemically secured and/or mechanically secured to said sealed enclosure body and/or fins that are an integral part of said sealed enclosure body [Dib shows fin integrated to housing part].  

Regarding claim 12 Sieger as modified teaches the enclosure of claim 2 one or more of:Page 1 of 6 air [Sieger uses air], gas, silicone fluids; said external fins are comprised of one or more of:
 fins that are chemically secured and/or mechanically secured to said sealed enclosure body and/or fins that are an integral part of said sealed enclosure body [Itoh shows fin integrated to housing part]; and 
However, Seige does not explicitly mention said internal fins are comprised of one or more of: fins that are chemically secured and/or mechanically secured to said sealed enclosure body and/or fins that are an integral part of said sealed enclosure body.
Dib teaches said internal fins are comprised of one or more of: fins that are chemically secured and/or mechanically secured to said sealed enclosure body and/or fins that are an integral part of said sealed enclosure body [¶62].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the internal fins of Dib into Sieger in order to have fins that serve orient the flow of air increasing cooling in the motor system.

Regarding method claims 16-18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Sieger et al. in view of Itoh et al., in view of Dib et al. and further in view of Blankemeier (20180262094)
Regarding claim 6 Sieger as modified teaches the enclosure of claim 5.
However, Sieger does not explicitly mention wherein: an external fan blade is attached to said shaft.
Blankemeier teaches wherein: an external fan blade is attached to said shaft [see fig 2, 40 is ternal to the motor].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach an external fan as shown by Blankemeier in order to further help drive cooling fluid in the motor which extends the life of the motor.


Claims 7-8, 19 rejected under 35 U.S.C. 103 as being unpatentable over Sieger et al. in view of Itoh et al and further in view of Cader et al. (20200182251)
Regarding claim 7 the enclosure of claim 1 wherein: 
However, Sieger as modified a separate internal electric motor is coupled with said duct so as to provide internal fluid motion independent of said electric motor operation.  
Cader teaches a separate internal electric motor is coupled with said duct so as to provide internal fluid motion independent of said electric motor operation [¶71-¶78].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement an external motor as suggested by Cader since an external motor for driving fluid can reduce leak risks and eliminates motor immersion damage.

Regarding claim 8 Siege as modified teaches the enclosure of claim 7 wherein: one or more said center housing sections, said front cap or said back cap are equipped with external fins [see Itoh shows 12 with fins].

Regarding method claims 19, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claims 9-10, 20 rejected under 35 U.S.C. 103 as being unpatentable over Sieger et al. in view of Itoh et al., Cader et al. and further in view of Dib et al.
Regarding claim 9 Siege as modified teaches the enclosure of claim 8 wherein: one or more said center housing sections, said front cap or said back cap are equipped with internal fins.  
However, Sieger as modified does not explicitly mention wherein: one or more said center housing sections, said front cap or said back cap are equipped with internal fins.
Dib teaches wherein: one or more said center housing sections, said front cap or said back cap are equipped with internal fins [¶62].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the internal fins of Dib into Sieger in order to have fins that serve orient the flow of air increasing cooling in the motor system.

Regarding claim 10 Siege as modified teaches the enclosure of claim 9 wherein: said sealed enclosure is filled with an electrically insulating fluid including one or more of: Page 1 of 6air [Sieger uses air], gas, silicone fluids; said external fins are comprised of one or more of:
 fins that are chemically secured and/or mechanically secured to said sealed enclosure body and/or fins that are an integral part of said sealed enclosure body [Itoh shows fin integrated to housing part]; and 
said internal fins are comprised of one or more of:
 fins that are chemically secured and/or mechanically secured to said sealed enclosure body and/or fins that are an integral part of said sealed enclosure body [Dib shows fin integrated to housing part].  

Regarding method claims 20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Sieger et al. in view of Itoh et al., Cader et al., in view of Dib et al. and further in view of Blankemeier
Regarding claim 11 Sieger as modified teaches the enclosure of claim 10 
However, Sieger as modified wherein: an external fan blade is attached to said shaft.  
Blankemeier teaches wherein: an external fan blade is attached to said shaft [see fig 2, 40 is internal relative to the motor].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach an external fan as shown by Blankemeier in order to further help drive cooling fluid in the motor which extends the life of the motor.

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839